1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RASHAN GREENE,                                  )   Case No.: 1:18-cv-01330-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND GRANTING
                                                     )   PLAINTIFF’S MOTION FOR EXTENSION OF
14                                                   )   TIME TO FILE AN AMENDED COMPLAINT
     M. ORTIZ, et al.,
                                                     )
15                  Defendants.                      )   [ECF No. 12]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Rashan Greene is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           On October 9, 2018, the Court found that Plaintiff’s complaint failed to state a cognizable claim
21   for relief and granted plaintiff thirty days to file an amended complaint addressing the deficiencies
22   identified by the Court. (ECF No. 8.) Plaintiff failed to file an amended complaint within thirty days.
23   Therefore, on November 19, 2018, the Court issued Findings and Recommendation recommending the
24   action be dismissed for failure to comply with a court order and failure to state a cognizable claim for
25   relief. (ECF No. 11.) On this same date, Plaintiff filed a motion for an extension of time to file an
26   amended complaint, which was placed on the docket after the issuance of the Findings and
27   Recommendations. (ECF No. 12.)
28   ///
                                                         1
1             On the basis of good cause, the Court will vacate the November 19, 2018 Findings and

2    Recommendations and grant Plaintiff thirty additional days to file an amended complaint.

3             Accordingly, it is HEREBY ORDERED that:

4             1.      The Findings and Recommendations issued on November 19, 2018 (ECF No. 11), are

5    VACATED; and

6             2.      Plaintiff is granted thirty days from the date of service of this order to file an amended

7    complaint in compliance with the Court’s October 9, 2018 screening order.

8
9    IT IS SO ORDERED.

10   Dated:        November 20, 2018
11                                                        UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
